UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 12, 2015 STELLAR BIOTECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada 000-54598 N/A (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 332 E. Scott Street Port Hueneme, California 93041 (Address of principal executive offices) (Zip Code) (805) 488-2800 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Stellar Biotechnologies, Inc. (the “Company”) held its 2015 Annual General Meeting of Shareholders (the “Annual Meeting”) on February 12, 2015. At the Annual Meeting, the Company’s shareholders were asked to vote upon: (i) the election of six directors, nominated by the Company’s Board of Directors, to serve until the Company’s annual general meeting of shareholders to be held in 2016 or until their successors are duly elected and qualified; and (ii) the appointment of Moss Adams LLP as the Company’s auditors and independent registered public accounting firm for the ensuing year. The final voting results with respect to each matter are set forth below. Election of Directors NOMINEE FOR VOTES WITHHELD VOTES BROKER NON-VOTES Frank R. Oakes David L. Hill Mayank Sampat Daniel E. Morse Gregory T. Baxter Tessie M. Che Appointment of Moss Adams LLP as the Company’s Auditors and Independent Registered Public Accounting Firm FOR VOTES WITHHELD VOTES BROKER NON-VOTES 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stellar Biotechnologies, Inc. Date: February 18, 2015 By: /s/ Kathi Niffenegger Name: Kathi Niffenegger Title: Chief Financial Officer
